DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 5/19/2021 amendment.
Claims 4, 5, 14, and 18 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, 11, 12, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the each incidence of the recitation “the membrane” (lines 14, 15, 17, and 20) renders the claim indefinite as it is unclear if the recitations refer to the “fluid-tight membrane” (claim 1, line 13).  For examination purposes it is assumed that “the membrane” refers to “the fluid-tight membrane”.
Further regarding claim 1, the recitation “into which the membrane is blocked from penetrating” (line 20) renders the claim indefinite as it is unclear as to what claim 
Regarding claim 6, the recitation “according to claim 4” (line 1) renders the claim indefinite as claim 6 depends from a cancelled claim.  For examination purposes it is assumed that claim 6 depends from claim 1.
Regarding claim 11, the recitation “the fluid outlet” (lines 11-12) lacks antecedent basis.
Claims 2, 3 7-9, 12, and 21 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seidler et al. (US 2009/0090494).
Regarding claim 1, Seidler et al. discloses a heat exchanger unit (20) for a fluid circuit of a motor vehicle, comprising:
A plurality of fluid connections (22) for a through-flow of a working fluid (24), a fluid distributor (34) fluidically connected to the plurality of fluid connections (Figure 1), the fluid distributor structured and arranged to distribute the working fluid among the plurality of fluid connections (Figure 1 and Paragraph 30),
A fluid collector (36) fluidically connected to the plurality of fluid connections (Figure 1), the fluid connector structured and arranged to collect the working fluid after flowing through the plurality of fluid connections (Figure 1 and Paragraph 30),
Where at least a portion of at least one of the fluid distributor and the fluid collector includes a surge tank for the working fluids (Paragraph 7 and 53: The fluid distributor and the fluid collector define surge tanks),
Where the fluid collector includes a cover (60) and a bottom (28) (Figure 1), a fluid-tight membrane (154) is arranged between the cover and the bottom (Paragraph 53: The fluid-tight membrane is located between the cover and bottom so as to define a stress relieving air cushion),
A first spatial region is disposed between the cover and the fluid-tight membrane (Figure 1 and Paragraph 53: See space between the cover and the fluid-tight membrane),
A second spatial region is disposed between the fluid-tight membrane and the bottom (Figure 1 and Paragraph 53: See space between the fluid-tight membrane and the bottom),
The second spatial region being fluidically connected to the plurality of fluid connections (Figure 1),
A fluid-permeable separator (170) disposed in the second spatial region between the membrane and the bottom (Figures 1 and 15),
The fluid-permeable separator defining a pre-spatial region between the fluid-permeable separator (Figure 1 and Paragraph 53: See space between fluid-permeable separator and the bottom) and the bottom into which the fluid-tight membrane is blocked from penetrating (Figure 15), and
Where a fluid outlet for an outflow of the working fluid is disposed in the pre-spatial region (Annotated Figure 1) (Figures 1, 2, 14, and 15: An outlet as defined by an outlet of one of the plurality of fluid connections 22 is located in the pre-spatial region as defined between 170 and 28).
Note the preamble limitation “for a fluid circuit of a motor vehicle (line 1)” constitutes a mere statement of purpose or use that does not further limit the structure of the claimed invention.  The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

    PNG
    media_image1.png
    260
    389
    media_image1.png
    Greyscale


Regarding claim 2, Seidler et al. discloses a heat exchanger unit as discussed above.
Note: The limitation “heat exchanger unit is a direct condenser unit” (line 2) constitutes an intended use limitation that does not further limit the structure of the claimed invention (i.e. the claimed heat exchanger is used as a condenser).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987), there being no differentiating structure recited.  In the instant case, the heat exchanger unit as disclosed by Seidler et al. is inherently capable of being used as a direct condenser unit in that the heat exchanger unit is configured to dissipate heat (Paragraph 38).
Regarding claim 6, Seidler et al. discloses a heat exchanger unit as discussed above, where the second spatial region is structured and arranged to maintain a liquid level of the working fluid therein within a predefined level range during normal operation (Paragraph 7 and 53: The surge tank accommodates for volumetric changes within a predetermined range), and where the fluid outlet of the fluid collector is arranged below the predefined level range (Annotated Figure 1: The outlet is located at a position that is below a port 68 through which the working fluid exits the heat exchanger).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seidler et al. (US 2009/0090494), and further in view of Goenka (US 2013/0199288).
Regarding claim 3, Seidler et al. discloses a heat exchanger unit as discussed above, where the fluid distributor has a fluid inlet (64) for an inflow of the working fluid and the fluid collector has the fluid outlet for an outflow of the working fluid (Annotated Figure 1), where the surge tank is provided in at least the portion of the fluid collector (Paragraph 7 and 53: The fluid collector defines a surge tank).  However, Seidler et al. does not teach or disclose the fluid distributor as having a cross section that decreases with increasing distance from the fluid inlet.
Goenka (Figure 2) teaches a heat exchanger unit, comprising: a plurality of fluid connections (16) and a fluid distributor (28) having an inlet (20), where the fluid distributor has a cross section having a maximum value at the fluid inlet that decreases with increasing distance from the fluid inlet (Figure 2: Cross section decreases from “40” to “38”).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to comprise the fluid distributor as disclosed by Seidler et al. with decreasing cross section as taught by Goenka to improve heat exchanger unit operating efficiency by more uniformly distributing working fluid among a plurality of fluid connections.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seidler et al. (US 2009/0090494), and further in view of Manole et al. (US 2005/0044864).
Regarding claims 7 and 8, Seidler et al. discloses a heat exchanger unit as discussed above.  However, Seidler et al. does not teach or disclose the fluid collector as further comprising an additional condenser unit.
Manole et al. (Figures 5 and 6) teaches a heat exchanger unit, comprising: a fluid collector (10c) having a fluid outlet (18) and including a heat exchanger (32c), where (claim 7) the heat exchanger constitutes an additional condenser unit (Figure 5 and Paragraph 40: The heat exchanger is configured to absorb or release heat from refrigerant flowing through the fluid collector depending on configuration), and where the additional condenser unit is arranged above the fluid outlet during operation (Figure 5), where (claim 8) the additional condenser unit has a circuit that is filled with a working medium (Paragraph 40).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to comprise the fluid collector as disclosed by Seidler et al. with a an additional condenser as taught by Manole et al. to improve heat exchanger unit operating performance by actively controlling a level of liquid refrigerant within a fluid collector.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seidler et al. (US 2009/0090494) and Manole et al. (US 2005/0044864), and further in view of Schoonen (US 2017/0045275).
Regarding claim 9, Seidler et al. as modified by Manole et al. discloses a heat exchanger unit comprising a fluid collector including an additional condenser unit as discussed above.  However, Seidler et al. as modified by Manole et al. does not explicitly teach or disclose the additional condenser unit as including a tank.
Schoonen teaches a heat exchange system, comprising: a fluid collector (501) and a heat exchanger (Paragraph 42: Defined by tubing within the fluid collector), where the heat exchange system includes a tank (530) with a working medium (Paragraphs 42-44).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to comprise heat exchanger unit as taught Seidler et al. as modified by Manole et al. with an additional condenser unit including a tank as taught by Schoonen to improve capacity of a condenser to cool a working fluid by increasing a total thermal mass of the condenser.

Claims 10, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seidler et al. (US 2009/0090494), and further in view of Bennett (US 3,533,465).
Regarding claim 10, Seidler et al. discloses a fluid circuit of a motor vehicle, comprising a heat exchanger unit (20), the heat exchanger unit including:
A plurality of fluid connections (22) communicating a through-flow of a working fluid (24),
A fluid distributor (34) fluidically connected to the plurality of fluid connections (Figure 1), the fluid distributor structured and arranged to distribute the working fluid among the plurality of fluid connections (Figure 1 and Paragraph 30),
A fluid collector (36) fluidically connected to the plurality of fluid connections (Figure 1), the fluid collector structured and arranged to collect the working fluid from the plurality of fluid connections (Figure 1 and Paragraph 30),
A surge tank for the working fluid provided in at least a portion of the fluid collector (Paragraph 7 and 53: The fluid collector defines a surge tank),
A fluid outlet for an outflow of the working medium (Figures 1, 2, 14, and 15: An outlet as defined by an outlet of one of the plurality of fluid connections 22),
Where the fluid collector includes a fluid-tight membrane (154) disposed therein that separates a first spatial region (Figure 1 and Paragraph 53: See space between a cover 60 and the fluid-tight membrane) from a second spatial region (Figure 1 and Paragraph 53: See space between the fluid-tight membrane and a bottom 28),
Where the fluid collector further includes a fluid-permeable separator (170) disposed in the second spatial region between the fluid-tight membrane and a bottom (i.e. 28) of the fluid collector (Figures 1 and 15), the fluid-permeable separator structured and arranged to block the fluid-tight membrane from penetrating into a pre-spatial region defined between the fluid-permeable separator and the bottom (Figures 1 and 15),
Where the second spatial region is fluidically connected to the plurality of fluid connections (Figure 1), and holds a liquid phase of the working medium at a liquid level of a predefined level range during operation (Paragraph 7 and 53: The surge tank accommodates for volumetric changes within a predetermined range), and
Where the fluid outlet is disposed in the pre-spatial region and arranged below the predefined level range (Annotated Figure 1: The outlet is located at a position that is below a port 68 through which the working fluid exits the heat exchanger), and
A fluid conveyor (82).  However, Seidler et al. does not explicitly teach or disclose that the fluid conveyor disposed downstream from the fluid outlet such that the conveyor is structured and arranged to only deliver a liquid phase of the working fluid.
Bennett teaches a fluid circuit of a motor vehicle, comprising: a heat exchanger unit (10) and a conveyer (15), where the conveyor is disposed downstream from the fluid outlet (Figure 1), and where the fluid delivery device is structured and arranged to only deliver a liquid phase of the working fluid (Figure 1 and Col. 1, line 71 to Col. 2 line 17: The fluid delivery device is configured such that air is prevented from reaching the fluid delivery device).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to relocate the conveyor as taught Seidler et al. to a position downstream of a fluid outlet as taught by Bennett to improve heat exchanger unit operating efficiency by minimizing an occurrence of bubbles or vapor from entering and damaging a conveyor (Col. 1, line 71 to Col. 2 line 17 of Bennett).
Note the preamble limitation “a fluid circuit of a motor vehicle (line 1)” constitutes a mere statement of purpose or use that does not further limit the structure of the claimed invention.  The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
Regarding claim 13, Seidler et al. discloses a fluid circuit of a motor vehicle as discussed above.
Note: The limitation “heat exchanger unit is a direct condenser unit” (line 2) constitutes an intended use limitation that does not further limit the structure of the claimed invention (i.e. the claimed heat exchanger is used as a condenser).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987), there being no differentiating structure recited.  In the instant case, the heat exchanger unit as disclosed by Seidler et al. is inherently capable of being used as a direct condenser unit in that the heat exchanger is configured to dissipate heat (Paragraph 38).
Regarding claim 15, discloses a fluid circuit of a motor vehicle as discussed above, where the fluid outlet is provided at the fluid collector (Annotated Figure 1), and where the fluid distributor has a fluid inflow (inlet 64) for an inflow of the working fluid into the heat exchanger unit (Figure 1).
Regarding claim 17, discloses a fluid circuit of a motor vehicle as discussed above, where the fluid collector further includes a cover (i.e. 60), where the first spatial region is disposed between the cover and the fluid-tight membrane (Figure 1), and the second spatial region is disposed between the membrane and the bottom (Figure 1).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seidler et al. (US 2009/0090494) and further in view of Matsuda et al. (US 2005/0155755).
Regarding claim 11, Seidler et al. discloses a heat exchanger unit (20) for a fluid circuit of a motor vehicle, comprising:
Providing a heat exchanger unit (20) including a plurality of fluid connections (22) communicating a through-flow of a working fluid (24), a fluid distributor (34) fluidically connected to the plurality of fluid connections (Figure1) , a fluid collector (36) fluidically connected to the plurality of fluid connections (Figure 1),
A surge tank for the working fluid provided in at least a portion of the fluid collector (Paragraph 7 and 53: The fluid collector defines a surge tank), where the fluid collector includes a fluid-tight membrane (154) disposed therein that separates a first spatial region (Figure 1 and Paragraph 53: See space between a cover 60 and the fluid-tight membrane) from a second spatial region (Figure 1 and Paragraph 53: See space between the fluid-tight membrane and a bottom 28), where the fluid collector further includes a fluid-permeable separator (170) disposed in the second spatial region between the fluid-tight membrane and a bottom (i.e. 28) of the fluid collector (Figure 1), the fluid-permeable separator blocking the fluid-tight membrane from penetrating into a pre-spatial region defined between the fluid-permeable separator and the bottom (Figures 1 and 15), where the second spatial region is fluidically connected to the plurality of fluid connections (Figure 1), and where a fluid outlet is disposed in the pre-spatial region (Annotated Figure 1) (Figures 1, 2, 14, and 15: An outlet as defined by an outlet of one of the plurality of fluid connections 22 is located in the pre-spatial region as defined between 170 and 28),
Delivering a mass flow of a liquid phase of a working medium via a fluid conveyor (82).  However, Seidler et al. does not explicitly teach or disclose that where the fluid conveyor is arranged downstream from the fluid outlet such that the conveyor is structured and arranged to only deliver a liquid phase of the working fluid.
Matsuda et al. (Figure 6) teaches a method for operating a fluid circuit, comprising: delivering a mass flow of a liquid phase of a working medium via a fluid delivery device (106) arranged downstream from a fluid outlet of a heat exchanger unit (defined by 105, 107), where (claim 11) a mass flow delivered by the fluid conveyor is interrupted upon a condensation level of the working fluid in the heat exchanger unit being below a predefined level (Paragraph 9: Mass flow delivered by the fluid delivery device is interrupted due to an excessive fraction of bubbles -i.e. excessive fraction of vapor/gas- within the fluid circuit), and halting operation of the fluid circuit upon interrupting the mass flow delivered by the fluid conveyor (Paragraph 9), where (claim 12) the mass flow delivered by the conveyor is interrupted upon the condensation level of the working fluid in the heat exchanger unit being below the predefined level such that the fluid delivery device substantially draws in a gaseous phase of the working fluid (Paragraph 9: An excessive fraction of bubbles within the fluid circuit interrupts fluid delivery).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to relocate the conveyor as taught Seidler et al. to a position downstream of a fluid outlet as taught by Matsuda et al. to improve heat exchanger unit operating efficiency by minimizing an occurance of bubbles or vapor from entering and damaging a conveyor (Paragraph 9 of Matsuda et al.).
Note the preamble limitation “a fluid circuit of a motor vehicle (line 1)” constitutes a mere statement of purpose or use that does not further limit the structure of the claimed invention.  The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seidler et al. (US 2009/0090494) and Bennett (US 3,533,465), and further in view of Goenka (US 2013/0199288).
Regarding claim 16, discloses a fluid circuit of a motor vehicle as discussed above.  However, Seidler et al. does not teach or disclose the fluid distributor as having a cross section that decreases with increasing distance from the fluid inlet.
Goenka (Figure 2) teaches a heat exchanger unit, comprising: a plurality of fluid connections (16) and a fluid distributor (28) having an inlet (20), where the fluid distributor has a cross section having a maximum value at the fluid inlet that decreases with increasing distance from the fluid inlet (Figure 2: Cross section decreases from “40” to “38”).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to comprise the fluid distributor as disclosed by Seidler et al. with decreasing cross section as taught by Goenka to improve heat exchanger unit operating efficiency by more uniformly distributing working fluid among a plurality of fluid connections.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seidler et al. (US 2009/0090494) and Bennett (US 3,533,465), and further in view of Manole et al. (US 2005/0044864).
Regarding claims 19 and 20, Seidler et al. discloses a heat exchanger unit as discussed above.  However, Seidler et al. does not teach or disclose the fluid collector as further comprising an additional condenser unit.
Manole et al. (Figures 5 and 6) teaches a heat exchanger unit, comprising: a fluid collector (10c) having a fluid outlet (18) and including a heat exchanger (32c), where (claim 19) the heat exchanger constitutes an additional condenser unit (Figure 5 and Paragraph 40: The heat exchanger is configured to absorb or release heat from refrigerant flowing through the fluid collector depending on configuration), and where the additional condenser unit is arranged above the fluid outlet during operation (Figure 5), where (claim 20) the additional condenser unit has a circuit that is filled with a working medium (Paragraph 40).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to comprise the fluid collector as disclosed by Seidler et al. with a an additional condenser as taught by Manole et al. to improve heat exchanger unit operating performance by actively controlling a level of liquid refrigerant within a fluid collector.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Seidler et al. (US 2009/0090494), and further in view of Beurtheret (US 3,384,160).
Regarding claim 21, Seidler et al. discloses a heat exchanger unit comprising a first spatial region is disposed between the cover and the fluid-tight membrane (Figure 1 and Paragraph 53: See space between the cover and the membrane) as discussed above.  However, Seidler et al. does not explicitly teach or disclose an air port disposed in an upper region of the cover and in communication with the first spatial region.
Beurtheret (Figure 3) teaches a cooling system damping means, comprising: a cover (16) and a fluid-tight membrane (17), where a first spatial region is disposed between the cover and the fluid-tight membrane (Figure 3: See space between the cover and the fluid-tight membrane), and where an air port (19) is disposed in an upper region of the cover and in communication with the first spatial region (Figure 1 and Col. 6, lines 46-56).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to comprise heat exchanger unit as taught Seidler et al. with an air port as taught by Beurtheret to improve heat exchanger unit operating efficiency by configuring a first spatial region of a surge tank with a pressure that matches expected operational ranges (Col. 6, lines 46-56 of Beurtheret).













Response to Arguments
Regarding the arguments on page 8, lines 13-18:
Applicant’s amendment overcomes the drawings objections of record.
Regarding the arguments on page 8, line 19 to page 9, line 6:
Applicant alleges that the claim interpretation under 35 USC 12(f) is moot in view of applicant’s amendment.  Applicant's arguments have been fully considered and are found to be persuasive.
Regarding the arguments on page 9, lines 7-27:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.  However, the proposed amendment appears to introduce new indefiniteness.
Regarding the arguments on page 10, line 1 to page 11, line 31:
Applicant alleges that the cited art does not teach or disclose the claimed invention as amended.  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Upon further review and consideration of the art of record, it appear that at least Seidler (US 2009/0090494) discloses the claimed invention.  Namely, the outlet as recited in the claims does not appear to be patentablely distinguished from an outlet as disclosed by Seidler (Annotated Figure 1: An outlet as defined by an outlet of one of the plurality of fluid connections 22).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763  
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763